DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2020 has been entered.
Claims 8, 10, 11, 20 and 21 are currently pending.

Claim Rejections - 35 USC § 112
Claims 8, 10, 11, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 8, the claim now requires the carbon-containing flake to be graphene oxide. However, the claim also requires the refractive index of the carbon-containing flakes to be in a range of from 2.3 to 2.6. However, this refractive index is disclosed as being the refractive index for graphene, not for graphene oxide. The previously presented (as part of the June 20, 2018 Office Action) Vaupel et al. (Graphene and Graphene Oxide) reference shows that graphene oxide does not have a refractive index in the claimed range, but rather below the claimed range. Further, the claim now contains specific property ranges for the claimed functional single-layer film. The Specification does not provide ranges for these properties aside from the example, only the example has is shown to have properties in these ranges. However, the example does not contain the claimed hydrophobic fluorine-containing polymer nor, given the above discussion, does it contain carbon-containing flakes with the claimed refractive index range. Thus, the example values do not support the properties being applicable to the claimed composition. It is further noted that the range of antibacterial function is only disclosed as being for certain thickness values for the graphene oxide 
Claims 10, 11, 20 and 21 all depend from claim 8 and thus, also fail to comply with the written description requirement. 
Regarding claim 20, the relative reflectance values of graphene oxide and siloxane polymer also do not appear to be disclosed.

 Claims 8, 10, 11, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear if the claimed antibacterial function is the same or in some way different than the bacterial kill percentage of Figure 11. Clarification is requested. 
Claims 10, 11, 20 and 21 all depend from claim 8 and thus, are also rendered indefinite. 


Response to Arguments
Applicant's arguments filed April 15, 2020 have been fully considered but they are not persuasive. 
Applicants argue that the amendments to claim 8 are supported by Figures 10 and 11 and claim 9. However, as set forth above, the properties set forth in the claim are directed to an example composition that does not have the same composition as that claimed. Thus, these figures do not support the limitations added into claim 8. Further, previous claim 9 did not contain graphene oxide as a choice of carbon-containing flakes and this material does not have a refractive index in the range required by claim 8. 
Due to amendments to the claims requiring graphene oxide to have  a refractive index that it does not appear to have and properties for the display device that are not necessarily for the composition claimed, the rejections from the October 18, 2019 Office Action are withdrawn and replaced by those presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




April 6, 2021